IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT
MOHAMMED PARACHA, )
)
Plaintiff, }
) Case No.
VS. )
) JURY TRIAL DEMANDED
ABDIFATAH ABDULLAHI BARE and _)
AAA FREIGHT, INC., )
)
Defendants. )

NOTICE OF REMOVAL TO DISTRICT COURT

Come now Defendants, by and through their attorneys, and request the removal of the
above captioned action from the Circuit Court of St. Louis County, State of Missouri, to the
United States District Court for the Eastern District of Missouri pursuant to the provisions of
USS.C. Sections 1332 and 1441(a). In support of his request, Defendant states as follows:

1. Plaintiff commenced this action in the Circuit Court of the County of St. Louis,
State of Missouri, on or about December 2, 2020 under the caption Mohammed Paracha v.
Abdifatah Abdullahi Bare and AAA Freight, Inc., Cause Number 20SL-CC05883.

2. Defendants hereby request the removal of said action to the United States District
Court for the Eastern District of Missouri, based upon the existence of diversity of citizenship
between Plaintiff and Defendants pursuant to the diversity jurisdiction of this court and 28
U.S.C, Section 1332(a)(1).

3, The United States District Court for the Eastern District of Missouri, is the
Federal District Court embracing the Circuit Court of the County of St. Louis, State of Missouri,

where this action is currently pending.
4, This is a civil action over which this Court has original jurisdiction pursuant to 28
U.S.C. Section 1332(a)(1), and is one which may be removed to this Court pursuant to the
provisions of 28 U.S.C. Section 1441(a), in that:

a, Plaintiff was a citizen and resident of the State of Missouri at the time of
the occurrence described in Plaintiff's Petition, and continues to be and remains a resident of the
State of Missouri up to and including the present time.

b. Defendant AAA Freight, Inc. was an Illinois corporation at the time of the
occutrence described in Plaintiffs Petition, and continues to be and remains an Illinois |
corporation up to and including the present time.

c. Defendant Abdifatah Abdullahi Bare was a citizen and resident of the
State of Minnesota at the time of the occurrence described in Plaintiff's Petition, and continues to
be and remains a citizen and resident of the State of Minnesota up to and including the present
time.

d. Plaintiff's Petition seeks recovery of an amount in excess of $75,000.00,
and therefore there is a reasonable probability that the matter in controversy herein exceeds the
sum of $75,000.00 exclusive of interest and costs.

5. This Petition is filed pursuant to the provisions of 28 U.S.C. Sections 1441(a) and
1446 within 30 days after the receipt by Defendants of the initial pleadings setting forth the claim
for relief upon which this action is based.

6. There are attached to this notice and incorporated hereby by reference, true and

accurate copies of all process, pleadings and orders to date in this action.
WHEREFORE, Defendants request that this case be removed from the Circuit Court of

St. Louis County, State of Missouri to the United States District Court for the Eastern District of

— Owte eof,

Daniel E. Wilke

STATE OF MISSOURI _)
)SS
CITY OF ST. LOUIS )

Daniel E. Wilke, first being duty sworn upon his oath, states that he is the agent and
attorney for Defendant, that he has read the foregoing Removal Petition and knows the contents
thereof, and that the statements herein contained are true to the best of his knowledge,
information and belief.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal this “41 day of V7 eCenbt 2020.

~,

G CM Py strrronen

 

NOTARY PUBLIC
My Commission Expires:
WN PGs, LORIBOISMENUE
oe @ My Commission Expires /s/ Daniel E, Wilke
5. Sel Co Coane Daniel EB. Wilke #24464MO
ADNES Commission H4KHE James A. Wilke #51242MO
“WILKE & WILKE, P.C,

Attomeys for Defendants
2708 Olive Street

St. Louis, Missouri 63103
314-371-0800

Fax: 314-371-0900
wilke@wilkewilke.net
Case: 4:20-cv-01946-JAR Doc.#: 1 Filed: 12/31/20 Page: 4 of 4 PagelD #: 4

Thereby certify that on December 31, 2020 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Thomas C. Rich
Kristina D, Cooksey
Michelle M. Rich
Aaron J. Chappell
Attorneys at Law
6 Executive Drive, Suite 3
Fairview Heights, I 62208
ATTORNEYS FOR PLAINTIFF
/s/ Daniel FE. Wilke

DEW:Ib
